373 S.E.2d 547 (1988)
323 N.C. 366
Terry L. PEELE Plaintiff
v.
PROVIDENT MUTUAL LIFE INSURANCE COMPANY, Watauga County, North Carolina, James C. Lyons, individually and as sheriff of Watauga County, North Carolina, Jay L. Teams, David Triplett, Carl Fidler, Ben Strickland, and Larry Stanbery, all duly elected commissioners of Watauga County, North Carolina Defendants
No. 326P88.
Supreme Court of North Carolina.
October 6, 1988.
*548 Randal S. Marsh, Boone, for plaintiff.
Womble, Carlyle, Sandridge & Rice, Winston-Salem, for defendants.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendants; and upon consideration of the petition for discretionary review of the decision of the North Carolina Court of Appeals, filed by Plaintiff pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 6th day of October 1988."
The Petition for Discretionary Review is:
"Denied by order of the Court in conference, this the 6th day of October 1988."